Citation Nr: 0426615	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-00 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for right foot rash.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1948 to May 1952 (Navy), and from December 1954 to September 
1957 (Army).  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  It is not shown that the veteran currently has a medical 
diagnosis of a skin disorder.

2.  It is not shown that the veteran has a chronic disorder 
manifested by a right foot rash.  

3.  There is no competent (medical) evidence of a nexus 
between the veteran's bilateral hearing loss and his military 
service.


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

2.  Service connection for a right foot rash is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why 
service connection for the claimed disorders was denied in 
the September 2002 rating decision and in a December 2002 
statement of the case (SOC).  An August 2002 letter (before 
the decision appealed), while not specifically mentioning 
"VCAA," informed the veteran what evidence was needed to 
establish service connection, and of his and VA's respective 
responsibilities in claims development.  While the letter 
advised him that he should submit additional evidence in 
support of his claim within 30 days, it also advised him that 
evidence received within a year would be considered.  The SOC 
informed him of pertinent VCAA regulations.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the August 2002 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was needed to establish 
service connection (and by inference what he should submit).  
The December 2002 SOC, at page 3, advised him to "provide 
any evidence in [his] possession that pertains" to his 
claims.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA medical 
records.  He has been afforded VA examinations for the 
claimed disorders.  He has not identified any pertinent 
records outstanding.  VA's duties to assist are met.

Factual Basis

Service medical records, including medical examination 
reports dated in May 1948, May 1952, November 1954 and July 
1957 mention no abnormal findings pertaining to any of the 
claimed disorders.  All four examination reports show hearing 
was 15/15, bilaterally (for whispered and/or spoken).  A 
January 1950 dispensary record includes a diagnosis of 
dermatitis; a treatment entry dated later in January 1950 
notes that the condition was asymptomatic.  An April 1950 
dispensary record includes a diagnosis of dermatitis and 
eczematoides of the face and legs.  A May 1950 treatment 
entry noted that the lesions were almost completely cleared.  
A June 1955 treatment record shows that the veteran had a 
rash on the bottom of his right foot.  

A November 2000 VA review of systems includes a notation of 
"[n]o history of skin disorders."  Other VA outpatient 
treatment records, dated from 2000 to 2002, make no mention 
of either complaints made by the veteran, or treatment 
afforded him, for any of his three claimed disorders.  

On VA skin examination in February 2003 the veteran 
complained of intermittent skin-related problems affecting 
his legs; specifically, symptoms of itching.  Examination 
showed normal facial skin.  Skin on the veteran's arms and 
hands was normal.  His legs showed areas where there were 
superficial scratching marks, but no active skin lesions.  
The diagnosis was residual symptoms of periodic itching and 
recurring rash of his lower legs, contained by medication.  
The examiner noted that the veteran had residual symptoms of 
periodic itching/recurring rash of the lower legs, which were 
contained by medication use.  He added that as there was no 
current rash found, there was no evidence that the current 
manifestations were detectable secondary expressions of 
injuries incurred during service.  The examiner also noted a 
history of a rash about the veteran's right foot, with no 
right foot rash currently detected.  

On VA audiological evaluation in April 2004 the veteran 
claimed that most of his military noise exposure was from 
propeller driven aircraft engines while he was serving in the 
Navy.  He did not wear ear protection at the time.  He had 
worked in a steel mill for 32 years following his service 
separation.  Audiometry revealed puretone thresholds for the 
right ear of 15, 10, 15, 20 and 45 decibels (dB), with an 
average of 23 dbs., at the 500, 1000, 2000, 3000, and 4000 
hertz (Hz) frequencies.  For the left ear, at the same 
frequencies, the puretone thresholds were 20, 10, 15, 45 and 
55 decibels (dB), with an average of 31.  Speech recognition 
was 100 percent in each ear.  The examiner noted that the 
veteran showed bilateral mild to moderate high frequency 
sensorineural hearing loss, with excellent bilateral word 
recognition ability.  The examiner commented that based upon 
a review of the veteran's service medical records (which 
showed normal hearing at separation from both periods of 
service), it was most likely that the veteran's current 
hearing loss occurred subsequent to his separation from 
active duty in 1957.  It was therefore less likely than not 
that his current hearing loss was related to military noise 
exposure.

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system (e.g. sensorineural hearing loss) becomes manifest to 
a degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The criteria for establishing disability due to impaired 
hearing may be met in any of the following ways:  (1)  when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 dB or greater, (2)  when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 dB or greater; (3) or 
when speech recognition using the Maryland CNC Test is less 
than 94%.  38 C.F.R. § 3.385.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.



Analysis

Skin Disorder

The threshold matter that must be addressed in any claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a skin disorder.  See February 2003 VA 
skin diseases examination report.  In the absence of proof of 
a present disability, there cannot be a valid claim [of 
service connection].  Hickson, supra.  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  On recent, February 2003, VA skin diseases 
examination the examiner reported that there was "no current 
rash found."  The examiner added that there was no evidence 
that any current manifestations were related to the veteran's 
inservice injuries.  The veteran has not submitted any 
evidence of a current diagnosis of a skin disorder or 
identified any treatment provider whose records would show 
such disability exists.  As a layperson, the veteran is not 
competent to establish by his own opinion that he has a skin 
disorder or to relate such disability to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the preponderance of the evidence is against the 
claim, and it must be denied.

Right Foot Rash

As mentioned above, the threshold matter that must be 
addressed in any claim of service connection is whether the 
claimed disability is present.  Here, the medical evidence 
does not show that the veteran currently has a right foot 
rash.  See report of February 2003 VA skin diseases 
examination.  In the absence of proof of a present 
disability, there cannot be a valid claim [of service 
connection].  Hickson, Brammer, supra.  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  On recent, February 2003, VA skin diseases 
examination the examiner reported that "currently no right 
foot rash is detected."  The veteran has neither submitted 
any evidence of a current diagnosis of right foot rash nor 
identified any treatment provider whose records would show 
such disability exists.  As a layperson, he is not competent 
to establish by his own opinion that he has a right foot rash 
or to relate such disability to service.  See Espiritu, 
supra.  Accordingly, the preponderance of the evidence is 
against this claim also, and it also must be denied.

Hearing Loss

The veteran has clearly established he now has a bilateral 
hearing loss disability.  See April 2004 VA examination 
report.  He claims that he was exposed to airplane propeller 
noise during his Naval service.  This is consistent with 
evidence showing he was stationed at a Naval Air Station.  
Hence, noise exposure may also be conceded.  However, there 
is no competent evidence of a nexus between the veteran's 
current hearing loss disability and his active service (to 
include noise exposure therein).  The sole competent evidence 
(medical opinion) in this matter is to the effect that a 
nexus between the two was "less likely than not."  See 
report of April 2004 VA audiological evaluation.  The 
examiner explained the basis for the opinion.  There is no 
competent evidence to the contrary.  There is no competent 
(medical) evidence to the contrary.  The first medical 
documentation of hearing loss is in 2004, more than 45 years 
after service, and this also, of itself, is probative 
evidence against the claim.  There is no evidence that 
sensorineural hearing loss (as an organic disease of the 
nervous system) was manifested in the first postservice year.  
Accordingly, the presumptive provisions for chronic diseases 
are not for application.  The maintains that his bilateral 
hearing loss is related to military service, but as a 
layperson, he is not competent to render opinions on issues 
requiring specialized knowledge such as medical causation.  
Espiritu, supra.

The preponderance of the evidence is against the proposition 
that the veteran's current bilateral hearing loss is related 
to noise exposure in service.  Accordingly, this claim also 
must be denied.


ORDER

Service connection for skin disorder is denied.

Service connection for right foot rash is denied.

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



